            Case 2:17-cv-01115-RSM Document 139 Filed 02/06/19 Page 1 of 3




 1                                                             THE HONORABLE RICARDO S. MARTINEZ

 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10   SENIOR HOUSING ASSISTANCE GROUP,                    No. 2:17-cv-01115-RSM
11                          Plaintiff/Counter-
12                          Defendant,
         v.                                              DECLARATION OF JAKE EWART
13                                                       IN SUPPORT OF RESPONSE IN
     AMTAX HOLDINGS 260, LLC, et al.                     OPPOSITION TO DEFENDANTS’
14                                                       MOTIONS IN LIMINE
                            Defendants/Counter-
15                          Plaintiffs.

16
17   AMTAX HOLDINGS 260, LLC, et al.,
18                          Third-Party Plaintiffs,
19           v.
20   SENIOR HOUSING ASSISTANCE
     CORPORATION, et al.
21
                            Third-Party Defendants.
22
23          Pursuant to 28 U.S.C. § 1746, the undersigned hereby declares that:
24          1.      I am an attorney with the firm of Hillis Clark Martin & Peterson P.S., which
25   represents Plaintiff Senior Housing Assistance Group (“SHAG”) and Third-Party Defendant
26
     Senior Housing Assistance Corporation in this action. I have personal knowledge of the
27
     matters set forth in this declaration and am competent to testify in this matter.
28

      Declaration of Jake Ewart                                     HILLIS CLARK MARTIN & PETERSON   P.S.
      (2:17-cv-01115-RSM)- 1                                        999 Third Avenue, Suite 4600
                                                                    Seattle, WA 98104
                                                                    Tel: (206) 623-1745
             Case 2:17-cv-01115-RSM Document 139 Filed 02/06/19 Page 2 of 3




 1           2.     SHAG disclosed Robert Rozen as a potential fact witness in a supplemental
 2   initial disclosure, pursuant to Federal Rule of Civil Procedure 26(e), on July 2, 2018.
 3           3.     SHAG disclosed Robert Rozen as a potential fact witness in SHAG’s pretrial
 4   statement under LCR 16(h).
 5           4.     Defendants have not taken Robert Rozen’s deposition in connection with this
 6
     litigation.
 7
             5.     I have spoken with Robert Rozen and confirmed that he is ready, willing, and
 8
     able to testify at a trial in this matter, presently scheduled to start on March 4, 2019.
 9
             6.     In his proffered expert report on behalf of Defendants, David Von Tilius cites
10
     the law review article drafted by Tracy Kaye: Tracy A. Kaye, Sheltering Social Policy in the
11
     Tax Code: The Low-Income Housing Credit, 38 Villanova L. Rev. 871 (1993).
12
13           I hereby declare, under penalty of perjury under the laws of the United States of

14   America, that the foregoing is true and correct.

15           DATED this 6th day of February, 2019, at Seattle, Washington.

16
17                                                      s/Jake Ewart
                                                        JAKE EWART
18
19
20
21
22
23
24
25
26
27
28

      Declaration of Jake Ewart                                      HILLIS CLARK MARTIN & PETERSON   P.S.
      (2:17-cv-01115-RSM)- 2                                         999 Third Avenue, Suite 4600
                                                                     Seattle, WA 98104
                                                                     Tel: (206) 623-1745
              Case 2:17-cv-01115-RSM Document 139 Filed 02/06/19 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2            I hereby certify that on the 6th day of February 2019, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification
 4   to all counsel of record.
 5
              DATED this 6th day of February 2019, at Seattle, Washington.
 6
 7                                                   By s/Jake Ewart
                                                        Jake Ewart, WSBA #38655
 8                                                      Hillis Clark Martin & Peterson P.S.
                                                        999 Third Avenue, Suite 4600
 9                                                      Seattle, Washington 98104
                                                        Telephone: (206) 623-1745
10                                                      Facsimile: (206) 623-7789
11                                                      Email: jake.ewart@hcmp.com

12
13
14   ND: 21822.003 4831-0732-7879v1


15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Declaration of Jake Ewart                                      HILLIS CLARK MARTIN & PETERSON   P.S.
      (2:17-cv-01115-RSM)- 3                                         999 Third Avenue, Suite 4600
                                                                     Seattle, WA 98104
                                                                     Tel: (206) 623-1745
